The plaintiff Roseanne Seebeck and the defendant, coemployees, were both acting in the course of their mutual employment when the defendant’s automobile struck Roseanne (see, Matter of Husted v Seneca Steel Serv., 41 NY2d 140; Kunze v Jones, 6 AD2d 888, affd 8 NY2d 1152; Smithline v Ghessi, 25 AD2d 841; Pantolo v Lane, 185 Misc 221). Summary judgment was properly granted in favor of the defendant since workers’ compensation is the exclusive remedy available to the injured plaintiff (see, Workers’ Compensation Law § 29 [6]). Mangano, P. J., Bracken, Lawrence and Rosenblatt, JJ., concur.